OFFICE OFTHE        ATTORNEY            GENERALOFT-
                                    AUSTIN




Honorabls Oharlrs IL Bot&gan
Criminal Di&riot Attcmney
Mllrlln,T*xaE
.Bearsirt                           apltnionx0. o-392l
                                    13~ St UL i.adlVidti.OUAUa tmo%
                                         O? land 108s thin 200 aerou
                                         and vallwd at 1.88 than #3,000-
                                         and th. W~u8ty~llaedivides the
                                         same Fa half, oan auah laudown~
                                         &ah hometed oration       in both
                                         oountieB?
             so are in rmoeipt of pour letter in w&lab you fom
queet tho opiaian of thir dmrcslent upon thu question sot a&
thoreln aB rollown
            "St!en individual own0 a traob ef land low
        than 200 aoraa and VPluod at low    than $3,000.00,
        and ts critided with a portion in -A- oounty and
        a p6rthn in -B- ooorhy, or in &her words the
        oounty lia lrdltidem th e lme $ nh a lt,c a n euo h
        f;rAtn¶g al&m htwaostaadoxee&Mon In both

            Saotion la of Artiole VXU                      o? the Conatltutlanof   ~
Texas provides aa f0110rs;
             "'i'hreo
                   Thousand Dollara [$,,OOO.OO)of the
        assessed tkablo value ot al3.r?oridmo* homestoads
        aa now derlnad by law &mll be oxmpt tram all
        caxatlon rim all state   purposoe; provided that
        thio oromptiorr.'~al.l not,be applloabl~ to tha%
        portion of the ad valomfa tares lotied ior ,-ate
        purpoaas remlttsd within those oountlecr  or other
        polit1adl    subdltiaions            llcm   reoeiving   anY   runlrslon
        of stato    taroe,
                        until the orp+ratrionof ouch
        psried of rends&an, unlees betoro the erpimtim
        of suoh period tho bwd   or govarniag aOdY of a4
        me   02 more of snqh oaunties or politloel wbdiri-
        afona &all have esrtifisd to the State CO5ptroUor
                     -   -
ATl!ORL?EY GENERAL


Bimi